DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed July 02, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status

1. 	This office action is in response to the amendment and remarks submitted 03/22/2021.

2. 	Objection to drawings has been withdrawn based on replacement drawing sheet (Figure 1).

3.	Objection to specification has been withdrawn based on amended specification.



4. 	Claim 1, 7 and 8 has been amended; support for claim 1 is found on page 19, lines 4-15, of the published application. 
5. 	Claim 7 and 8 amended to overcome relative term.
6. 	Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker et. al. (US 5817434) hereinafter Brooker in view of Hashimoto et al. (US 20130004822 A1) hereinafter Hashimoto.
	Regarding claim 1, Brooker discloses a battery housing for accommodating a battery cell and including a bottom portion, (A high temperature storage battery comprises a battery housing defining a cells to rage cavity, and a plurality of non­aqueous high temperature electrochemical cells within the storage cavity. A base is provided below the cells, [abstract]) Where the base informs a "bottom portion". The battery housing comprising: an absorbent layer disposed on the bottom portion in the battery housing; (absorbent material ... located in the channels. [col. 1 line 63-66])(The space 42 is thus divided into channels by the rails 34, with a channel extending along the underside of each component 36. [col.4, line 2-4]) Where FIG. 2 shows the


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	
(Brooker FIG. 2 annotated)
	An insulating film disposed on the absorbent layer, the insulating film is partially fixed to the absorbent layer (The space 42 is thus divided into channels by the rails 34, with a channel extending along the underside of each component 36. [col.4, line 2-4]. Pair of the openings or apertures 38 are provided in the base plate 40 beneath each cell 44 [col. 4 line 22-24] absorbent material 43 ... may be located in the channels [col. 4 line 29-30]) As shown in FIG. 2 The absorbent material located in the channel formed by the floor panel (30), rails (34) and base plate (40). Where the rails (34) restrict the movement of the absorbent layer or partially fix it in place and are covered by the insulative film (36).
	Brooker discloses battery housing  but is silent on the insulating film being partially affixed by an adhesive or welding to the absorbent layer.
	Hashimoto discloses a battery housing and further teaches water-absorbing sheet can be used as the sealing layer 18 [0086] and a waterproof sheet 19 where the waterproof sheet is also required to be excellent in electric insulation [0088] and an 

    PNG
    media_image2.png
    496
    623
    media_image2.png
    Greyscale

(Hashimoto FIG. 9 annotated)
	According to this waterproof structure, it is possible to prevent the entry of moisture and dust from the outside. As a result, it is possible to prevent unintentional electric current flow and corrosion [0077].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brooker to incorporate the welding of the insulating film and absorbent layer of Hashimoto to prevent battery cell electric current overflow and corrosion.
	The absorbent layer comprises an exposed section that is not covered by the insulating film, (absorbent material for released cell reactants, may be located in the channels. A plurality of the access openings may be provided in the base plate along 
	Modified Brooker discloses a fluid passage is provided between two fixed sections for affixing the insulating film and the absorbent layer. The fluid passage exist
between the first fixed section of the insulative layer (36) and the second fixed section
the rails (34) between which the absorbent layer is disposed via the openings (38). [col.
	
4 line 2-33] FIG. 3. Where the insulative layer (36) may be adhered to the rail (34) and/or partition (52) and partially affixed to the absorbent layer in the channel below base plate (40), excluding apertures (38).


    PNG
    media_image3.png
    447
    718
    media_image3.png
    Greyscale

(Brooker FIG. 3 annotated)
	

	Regarding claim 2, the rejection of claim 1 is incorporated.
	Regarding claim 2, Brooker discloses an insulating film comprises a groove opened toward the absorbent layer. (pair of the openings or apertures 38 are 

	Regarding claim 3, the rejection of claim 2 is incorporated.
	Regarding claim 3, Brooker discloses cross-section of the insulating film
perpendicular to a longitudinal direction of the groove has a zigzag shape. s shown in FIG. 2, showing a cross-section of the battery and of the insulating material (36) which is shown to be perpendicular to the longitudinal direction of the opening or groove (38). As shown in FIG. 5 the insulative material (36) has a zigzag shape moving between the openings or grooves (38) and partitions (50) and (52). A "zigzag" shape is a design choice based on desired battery parameters and processing needs. 
In the alternative, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (MPEP 2144.04(IV)(b)) 
	Therefore, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to try a zigzag shape to guide the temperature-control medium to the absorbent element.

    PNG
    media_image4.png
    657
    535
    media_image4.png
    Greyscale

			(Brooker FIGS. 3 and 5 annotated)

	Regarding claim 4, the rejection of claim 1 is incorporated.
	Regarding claim 4, where Brooker discloses the battery housing comprises a reinforcement member disposed on the bottom portion, and wherein the reinforcement member forms a continuous opening. (Inside the inner battery box 12, and located along the floor 30 from the one end panel to the other end panel, are provided a plurality of laterally spaced rails 34. the rails 34 Prom the floor panel 30 such that a cooling air space 42 is provided between the base plate 40 and the floor panel 30. [col. 3 line 57-66] FIG. 3 shows the rails (34) supporting the base plate (40) and as described above extend between panels creating a continuous opening.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Brooker FIG. 3 annotated)
	Regarding claim 5, the rejection of claim 4 is incorporated.
	Regarding claim 5, Brooker discloses the insulating film comprises a groove that is opened toward the absorbent layer, and wherein the continuous opening is connected to the groove in a fluid-conductive manner. As shown in claim 2 Brooker discloses he insulating film comprises a groove that is opened toward the absorbent layer and from claim 4, the continuous opening which is connected to the groove in a fluid-conductive manner (openings or apertures 38 are provided in the base plate 40 beneath each cell 44. Thus, each channel in the space 42 below the base plate 40 provides an enclosed reservoir for any cell reactants which should escape from the cells 44, the reactant then passing through the openings 38 into the reservoirs [col. 4 line 22-28] The spaces or gaps between the cells or groups of cells interconnect he upper and lower spaces and permit cooling fluid movement from the lower to the upper space, [col. 2 line 32-34] FIG. 3).

	Regarding claim 6, the rejection of claim 4 is incorporated.
6, where Brooker discloses the insulation film covers the reinforcement member. (Space 42 is thus divided into channels by the rails 34, with a channel extending along the underside of each component 36. [col. 4 line 2-4]) Where component 36 is the insulating layer being covering the rail or reinforcement member.
	
	Regarding claim 7, the rejection of claim 4 is incorporated
	Regarding claim 7, Brooker discloses an  open space is provided between the continuous opening and the absorbent layer. (The components 36 together make up a base plate 40 spaced by the rails 34 from the floor panel 30 such that a cooling air space 42 is provided between the base plate 40 and the floor panel 30. [col. 3 line 63-66] FIG. 2) the continuous opening extends along rail (34), between panels providing a cooling space (42) in which the absorbent layer is disposed.

    PNG
    media_image6.png
    230
    580
    media_image6.png
    Greyscale

(Brooker FIG. 2 annotated)

	Regarding claim 8, the rejection of claim 4 is incorporated.
	Regarding claim 8, where Brooker discloses the reinforcement member comprises at least two or more reinforcement members, and wherein the absorbent layer is disposed between two of the reinforcement members. (Located along the floor 30 from the one end panel to the other end panel, are provided a plurality of laterally spaced rails 34. The space 42 is thus divided into channels by the rails 34. Absorbent material for released cell reactants may be located in the channels. [col. 4 line 2-30]) The rails or reinforcement member supporting floor panel (30) from channels where the absorbent material is deposited between rails.

	Regarding claim 9, the rejection of claim 8 is incorporated.
	Regarding claim 9, Brooker discloses the insulating film comprises at least two or more insulating films, wherein a first one of the insulating films covers a first one of the reinforcement members, ( Adjacent cells in each row are separated from each other by means of electrically insulative partitions 50. [col. 4 line 33-38] FIG. 2) As shown in FIG.2 partitions 50 are perpendicular to the rails 34 and cover the rails (34)). Wherein a second one of the insulating film covers a second one of the reinforcement members, and wherein a portion of the absorbent layer is not covered by the insulating films. (On top of each rail 34 is located an elongate base plate component 36 of electrically isolative material.[col. 3 line 59-61 ]. (Pair of the openings or apertures 38 are provided in the base plate 40 ... with the reactant then passing through the openings 38 into the reservoirs. [col. 4 line 22-28])
	Where the isolative material (36) covers rails or reinforcement members (34) excluding where apertures (38) provide access to the absorbent layer through openings without insulative layers.

10, the rejection of claim 1 is incorporated.
	Regarding claim 10, where Brooker discloses a battery module comprising the battery housing, (A high temperature storage battery comprises a battery housing [abstract])

	Regarding claim 11, the rejection of claim 10 is incorporated.
	Regarding claim 11, where Brooker is silent on a vehicle comprising the battery module of claim 10. Hashimoto teaches (The aforementioned power supply devices can be used as a power supply for vehicles. The power supply device can be installed on electric vehicles such as hybrid cars [0115]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided  modified Brooker to the electric vehicles  Hashimoto to access automotive markets [0117].

Response to Arguments
Applicant’s arguments filed 03/22/2021 with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues, “Booker appears to disclose that the absorbent material 43 is formed throughout the channel…Therefore, it would be difficult to form the fluid passage…” The Examiner respectfully disagrees as Brooker clearly points out that an “air space 42 is provided between the base plate 40 and the floor panel 30. The space 42 is in communication, at the one end panel 22 of the outer battery box 14, with the air inlet manifold, and, at the other end panel 24 of the outer battery box, with the outlet air 
Applicant argues the reference LeFebvre would not be combined by one of ordinary skill in the art with Brooker. The Examiner respectfully disagrees, however LeFebvre is not applied in this rejection.

Conclusion

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727